Title: From Benjamin Franklin to Edward Tilghman, William Murdock, Matthew Tilghman, Charles Carroll, Thomas Ringgold, and John Hammond, 26 November 1761
From: Franklin, Benjamin
To: Tilghman, Edward,Murdock, William,Tilghman, Matthew,Carroll, Charles,Ringgold, Thomas,Hammond, John


          
            Gentlemen:
            London, Nov. 26, 1761
          
          In mine of the 7th of August to Mr. Ringold, I acknowledg’d the Receipt of yours of May 9th, which had then just come to hand, but without the mentioned Address. Soon after, taking the Opportunity of the Vacation of Business in the Public Offices here, I went abroad and was absent making the Tour of Holland and Flanders with my Son, till towards the End of September. At my Return I received a Duplicate of your first Dispatches, with the Address. Having carefully read your Votes, and acquainted myself with every thing proper to be said in defence of your House, I endeavoured to see Mr. Pitt, in order to deliver him your Letter, and at the same time make him acquainted with the Particulars for which you had referr’d him to me. He was always extreamly difficult of Access, and more so about the Time of his intended Resignation, which follow’d before I could have an Opportunity of Speaking with him. I then sent your Letter to him with the Address inclos’d, by my Son, who assists me here, supposing Mr. Pitt would deliver the Address to his Successor Lord Egremont, as he accordingly did. As soon as the Bustle occasion’d by the Resignation was a little over, we made Enquiry after the Address at the Secretary’s Office, in order to urge the Presenting it. After several Attendances together and separately to no Purpose, my Son at length met with Mr. Wood, who was under Secretary to Mr. Pitt, and continues in the same Office under Lord Egremont. He enter’d into a free Discourse on the Conduct of your Province, and express’d a great deal of the Resentment entertain’d against your Assembly by the Ministry here, with whom you at present stand in a very bad Light. My Son, who knows your Affair as well as I do, took occasion to justify you, and to satisfy him that you had been much misrepresented, by informing him of many Particulars in your favour that were quite unknown to the Ministers, owing to your not being allow’d an Agent here, which he seem’d greatly surpriz’d at. As to the Address he said, it had not been presented, nor would be, the foreign Matter mix’d in it, making it quite improper; for that if it was presented, it must of course be printed in the Gazette; and then there would appear a heavy Charge against an Officer or Servant of the Crown, publish’d by Authority, without his having had any Opportunity of being heard in his own Defence, which was not thought equitable. That the Assembly themselves would be very sensible of the Irregularity, and probably complain of it as an Injury, if a Charge of their Governor against them, should be inserted here in the Gazette, without Enquiry or Hearing. He was glad however for their sakes to learn that they desir’d an Enquiry from a Consciousness that they could justify themselves; and concluded with Advising that they should make their Address of Congratulation distinct from their Complaint, and send them separately, and they might be assur’d that the Address would be favourably receiv’d, and an Enquiry order’d immediately to be made as they should desire.
          I am extremely sensible, Gentlemen, of the Honour done me by the Confidence you have plac’d in me; and it would be no small Pleasure to me to be able to render any Service to the Assembly of Maryland. If such an Enquiry should be order’d while I reside here, you may depend no Pains or Care shall be wanting on my Part to place your Conduct in a just Light, and to remove the Imputations it at present labours under. In the mean time, I shall take every Opportunity in Conversation or otherwise of vindicating you, where it may be proper and seasonable.
          With great Respect, I am, Gentlemen, your most obedient humble Servant,
          
            B. Franklin.
            
              
                To E. Tilghman,
                }
                Esqrs.—Maryland.
              
              
                Wm. Murdock,
              
              
                Mat. Tilghman,
              
              
                Cha. Carroll,
              
              
                Thos. Ringold,
              
              
                Jno. Hammond,
              
            
          
        